STATE OF LOUISIANA


                             COURT OF APPEAL


                                FIRST CIRCUIT

                                 2021 CA 1402
                                        and

                                 2021 CW 1551


    OAT TRUSTEE, LLC, SOLELY IN ITS CAPACITY AS TRUSTEE FOR
                             GIROD TITLING TRUST


                                     VERSUS


    ELITE INVESTMENT GROUP, LLC, JASON ADAMS, AND WORLEY
                             CLAIMS SERVICES, LLC

                                           Judgment rendered: _9U[' 2 9 2022



                                On Appeal from the
                        Twenty -First Judicial District Court
                        In and for the Parish of Tangipahoa
                                 State of Louisiana
                         No. 2020- 0000447 — Section " A"


                 The Honorable Jeffrey S. Johnson, Judge Presiding



Jason F. Giles                         Attorneys for Defendants/ Appellants
Robert G. Harvey, Sr.                  Elite Investment Group, LLC, Highland
Justin Asher Zitler                    Ventures, LLC, and Jason Adams
New Orleans, Louisiana


C. Parker Kilgore                     Attorneys for Defendant/ Appellant
Justin J. Marocco                     Worley Claims Services, LLC
Henry S. Rauschenberger
Baton Rouge, Louisiana


Vincent V. Tumminello, III             Attorneys for Plaintiff/Appellee
Brett P. Furr                          OAT Trustee, LLC, solely in its capacity as
John A. Milazzo, Jr.                   Trustee for Girod Titling Trust
T. Coulter McMahen
Baton Rouge, Louisiana




            BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
HOLDRIDGE, J.


      This appeal involves competing claims to funds held in the district court clerk

of court' s registry, amongst other issues that arose after the alleged default on two

promissory notes related to the sale of commercial property. On the main demand,

defendants/ appellants,    Elite Investment Group,   LLC (" Elite"), Jason C. Adams


  Adams"), and Highland Ventures, LLC (" HV") ( collectively referred to as " the


Adams defendants"),       seek review of a partial summary judgment designated as a

final judgment in favor of plaintiff/appellee, OAT Trustee, LLC, in its capacity as

Trustee for Girod Titling Trust (" OAT"). That judgment declared the funds in the

court registry were due and payable to OAT. Regarding the Adams defendants'

reconventional demand, the Adams defendants seek review of that part of the district

court' s judgment that sustained OAT' s exception raising the objection of res

judicata. The Adams defendants have also filed a writ application, seeking review

of the district court' s ruling that converted their suspensive appeal to a devolutive

appeal.



      We find this court lacks jurisdiction to review the district court' s grant of the


partial summary judgment because it was improperly certified as final under La.

C. C. P. art. 1915. Further, because the district court granted the Adams defendants

leave to amend their reconventional demand,           the judgment granting OAT' s

exception raising the objection of res judicata is an interlocutory ruling, not subject

to appellate review. Finding the Herlitz Construction Company, Inc. v. Hotel

Investors of New Iberia, Inc., 396 So. 2d 878 ( La. 1981) (   per curiam) criteria are




not satisfied, we decline to exercise our supervisory jurisdiction to review these

interlocutory rulings. Further, since we dismiss this appeal for lack of jurisdiction,

we also dismiss the related writ application since it is moot.




                                           2
               I.     FACTUAL AND PROCEDURAL BACKGROUND


          In 2015, Adams, on behalf of Elite, and Michael A. Worley (" Worley"),      on



behalf of W Resources, Inc., LLC (" W Resources"),           executed an agreement to



purchase and sell a commercial site with improvements in Hammond, Louisiana


  the Hammond property")       for $6, 800, 000. 00. The sale was conditioned upon a 15 -


year lease of the facility situated thereon to existing tenant, Worley Claims Services,

LLC (" WCS"),       with an accelerating monthly rent payment. Elite through its sole

member, Adams, obtained a $ 5, 100, 000. 00 loan amortized over fifteen years from


First NBC Bank (" FNBC"). Adams also contributed $ 1, 700, 000. 00 in cash to


finance the purchase.      According to the Adams defendants, Worley received

 6, 800, 000. 00, payable to his wholly- owned entity, W Resources, at the sale. As the

new owner of the Hammond property, Elite executed a new 15 -year lease (" the Elite

lease),   dated September 24, 2015, with WCS; Worley signed on behalf of WCS.

          At the same time, Elite executed a mortgage and a related promissory note

  the Elite note") in favor of FNBC to secure the indebtedness related to Elite' s


purchase of the property. Elite also executed an assignment of leases and rents (" the

ALR")      in favor of FNBC as security for the Elite loan. Additionally, HV, whose

only member is Adams, executed a note ("         the Highland note") and mortgage, in


which it mortgaged certain immovable property located in East Baton Rouge (" the

Highland Property"), thereby agreeing to fulfill Elite' s and Adams'         obligations



under the Elite note.


          In April 2017, the Federal Deposit Insurance Corporation (" FDIC")        was




appointed as receiver for FNBC. While the FDIC was in receivership, the Adams

defendants made payments on the Elite loan. In November 2017, the FDIC assigned

the Elite and Highland notes and mortgages and the ALR to Girod LoanCo. Girod


LoanCo then sent written notice to Elite and WCS notifying them Girod LoanCo

                                             3
was exercising its right to receive rent relative to the 2015 lease directly from WCS.

In January 2018, Girod LoanCo assigned the note and mortgage to Girod Titling

Trust (" Girod")


      In August 2018, a law firm representing WCS sent a letter to Elite and Girod

LoanCo, informing them that WCS had not authorized the September 2015 lease and

that WCS would no longer pay rent for use of the Hammond property premises. The

letter further explained:


                WCS discovered the existence of the Elite Lease upon its review
      of the original lease for the same property[,] which was dated December
      7, 2007 and was to expire at the end of 2017. Since March 2017, WCS
      has paid under protest to [ Girod LoanCo] the lease payments while
      WCS investigated the circumstances surrounding the execution of the
      Elite lease.


                WCS has completed that portion of the investigation and as it
      originally surmised, the Elite Lease was not authorized by WCS and in
      fact was executed without the knowledge of WCS. ... [ A] lthough
       Worley] may have represented to Elite that he had authority ...,   he was
      not ...   even a member of WCS when he executed the lease.... [ I] t is
      clear under the operating agreement that [ Worley] did not have
      authority to execute the lease and bind WCS.

      After WCS stopped paying the monthly rent, Elite filed a complaint in federal

court against WCS, seeking to accelerate the rent due under the 2015 lease. Elite

Investment Group, LLC v. Worley Claims Services, LLC, No. 18- 9985 ( E.D. La)

  the first federal suit"). WCS answered the suit and denied the existence of a valid


lease. Girod filed a complaint in intervention in the federal suit, asserting it was the

holder and owner of the Elite mortgage and that it had been assigned the ALR. In


August 2019, WCS moved to deposit funds in the court registry in the amount of the

rent due under the 2015 lease at that time. The federal court granted the request, and


ordered the Clerk of Court to accept WCS' s deposit, as well as any additional

monthly rental payments made by WCS. On October 3, 2019, the case was dismissed

without prejudice for lack of subject matter jurisdiction. See Order and Reasons,



                                           0
OAT Trustee, LLC v. Elite Investment Group, LLC, No. 20- 554- WBV-MBN

 E.D. La. 9/ 8/ 2020).


       In September 2019, shortly before the dismissal of the first federal suit case,

WCS filed a complaint in federal court against Elite, seeking a declaration that the

2015 lease was null and seeking damages for unjust enrichment. See Worley Claims

Services, LLC v. Elite Investment Group,                LLC, Civ. A. No. 19- 12626 (" the


second federal suit"). Elite answered the suit and filed a counterclaim against


Worley, again seeking an acceleration of the rent owed under the 2015 lease.'                  On


February 4 2020, upon WCS' s motion, the federal court ordered the transfer of the

funds deposited in the court registry from the first federal suit to the second federal

suit. On February 10, 2020, the second suit was resolved pursuant to a settlement.

The Court issued a stipulated final judgment,               declaring the 2015 Lease was

unenforceable, because Worley did not have authority to enter into a lease with Elite

on WC S' s behalf and denying Elite' s motion for summary judgment. See Order and

Reasons, OAT Trustee, LLC v.              Elite Investment Group,          LLC, No. 20- 554-


WBV- MBN (E. D. La. 9/ 8/ 2020). Pursuant to the settlement agreement, WCS would


tender $ 2, 000, 000. 00 (" the settlement funds")     to Elite, and all claims in the second


federal lawsuit and in Elite' s counterclaim would be dismissed, with Elite agreeing

to indemnify WCS for any claims brought against it by Girod or Girod LoanCo with

respect to the 2015 lease of the Hammond property. The settlement agreement

confirmed that the $ 2, 000, 000. 00    was inclusive of the money in the Court registry.

On February 11, 2020, the federal district court issued an order directing the clerk


 In November 2019, OAT filed a motion for leave to file a complaint in intervention, seeking to
assert its right to all of the rents that Worley had deposited into the court registry. OAT
subsequently withdrew its motion in lieu of complying with the federal court' s December 11, 2019
order requiring it to substitute its proposed complaint in intervention with a pleading that
adequately alleged the citizenship of the parties for purposes of diversity jurisdiction. See Order
and Reasons, OAT Trustee, LLC v. Elite Investment Group, LLC, No. 20- 554- WBV-MBN
E. D. La. 9/ 8/ 2020).


                                                 5
of court to disburse the Court registry funds to WCS in the principal amount of

 967, 306. 77 ( apparently so these funds could be tendered to Elite).           Id.


       On February 12, 2020, and before the settlement funds could be distributed to

WCS, OAT filed the instant suit against Elite, WCS, and Adams in the Twenty -First

Judicial District Court.2 OAT alleged the Elite note was past due, and that Girod, as

current holder of the Elite note and pursuant to the ALR, has a security interest in all

rents paid to occupy the Hammond property, including the " back rent" that had been

deposited into the federal court registry.           OAT sought a writ of sequestration,


ordering the Sheriff of Tangipahoa Parish to seize the registry funds.3 OAT also

sought a declaratory judgment that the back rent was due and payable to Girod under

the terms of the ALR. On February 12, 2020, the district court issued a sequestration

order that directed the Sheriff to sequester the funds in the federal court registry.

       WCS filed a reconventional demand for a concursus, asserting while it made

no claims to the settlement funds, it had received competing claims to these funds.'

WCS prayed for the court to order the court registry to accept the funds and to render

judgment declaring who was entitled to the funds.'           On October 8, 2020, the district


court signed an order directing the clerk of court to deposit the settlement funds into
                      6
the court registry.




2 Adams was named in an amending petition.

3 At this juncture, the funds remained in the federal court registry but they were later released to
WCS.


 At this point, the funds from the federal court registry were being held in trust by WCS' s counsel
with the knowledge and consent of both Elite and OAT.


 In answer to WCS' s Reconventional Demand for Concursus, OAT made a claim for payment
and prayed for a judgment declaring that any amounts to be paid to Elite under the WCS settlement
are subject to the ALR.


6 Pursuant to OAT' s voluntary motion, the district court signed an October 20, 2020 judgment that
dismissed OAT' s claims against WCS with prejudice. The judgment further stated, " All of
 OAT' s] claims and causes of action against any other parties in this matter remain in dispute and
shall not be affected by this dismissal, including but not limited to, any and all claims as to the
                                                 6
       OAT then amended its petition, seeking judgment in its favor against Elite

and Adams under the Elite note, judgment against HV as guarantor of the Elite and

Highland notes, judgment against Adams as guarantor of the Highland note,                     a




declaration that the entirety of the settlement funds is subject to the ALR and due

and payable to OAT, and the sequestration of those funds. OAT asserted it had


proceeded by executory process to seize and sell the 2015 Lease, the Hammond

Property, and the Highland property; OAT sought to recover the remaining amounts

due on each underlying note. The petition asserted that after appraisal and sale of the

2015 Lease and the Hammond property, the Adams defendants still owed

 5, 612, 707. 61 under the Elite note, with interest, costs, and attorneys' fees. And with


respect to the Highland Note, after the Highland Property was sold at sheriff' s sale,

HV and Adams still owed $ 2, 206, 476. 96, with interest, costs, and attorneys' fees.


        Elite and Adams answered the amended petition for sequestration, denying

liability to OAT, raising affirmative defenses, and filing a petition for reconventional

demand and declaratory judgment. Elite and Adams alleged that OAT was liable for

misallocation, conversion of funds, failure to pay, tortious interference, unfair trade

practices, and intentional infliction of emotional distress. They asserted the monthly

rents collected through 2018 were sufficient to service the Elite loan. Elite and


Adams asserted OAT collected the monthly rents, but failed to properly apply the

funds to the loan and imposed onerous fees and penalties. Further, Elite and Adams


assert that OAT' s subsidiary purchased the property at sheriff's sale well below

market value, "   backhandedly control[ ling] the deficiency amount allegedly owed"



 2, 000,000 deposited by [ WCS] into the [ court registry] in accordance with its Reconventional
Demand for Concursus."


        On November 6, 2020, the district court issued an amended sequestration order, directing
the settlement funds would remain in the court registry during the pendency of this action, and
ordering that OAT' s $ 50, 000. 00 cash bond would remain in effect.

                                               7
by them.' Elite and Adams maintained the total sum of "rent" held in the federal

court registry prior to settlement was only $ 967, 306. 77. Thus, in its reconventional

demand, Elite sought a "       declaratory judgment releasing [ to it] ... [ the remaining]

 1, 032, 693. 23"   from the settlement funds in the Court registry. In answering WCS' s

reconventional demand for concursus proceeding, Elite and Adams prayed for a

declaration that the settlement funds are not subject to the ALR.

         HV adopted the " answers, defenses, and positions"          set forth by Elite and

Adams.


         OAT then filed a motion for summary judgment, seeking a declaration that

the $   2, 000,000. 00 in the court registry is " rent" from the Hammond property and,

therefore, is due to OAT as security for the Elite note under the terms of the ALR.

Further, OAT prayed for a deficiency judgment against the Adams defendants with

respect to both the Elite and Highland notes. OAT also prayed that all of the Adams

defendants' reconventional claims be dismissed with prejudice.


         In March 2021, OAT filed a peremptory exception raising the objection of res

judicata to the Adams defendants' reconventional demand, seeking the dismissal of

their claims with prejudice!



         On May 27, 2021, the district court signed a partial final judgment sustaining.

OAT' s peremptory exception raising the objection of res judicata, but granting the

Adams'      defendants fifteen days to amend their reconventional demand. The


judgment also granted OAT' s motion for summary judgment in part and "                deferred


 it] in part." The judgment further found that there was " no genuine issue of material




 OAT set forth in its amending petition that the 2015 Lease and the Hammond Property were
adjudicated to Girod REO, LLC for $ 1, 821, 667. 00.


8 The pleading set forth, " The majority of the claims set forth in the Adams defendants'
reconventional demand were dismissed, with prejudice, on October 21, 2020, by ... the [ Twenty -
Fourth] Judicial District Court."
                                                8
fact"   and found OAT was entitled to summary judgment as to its request for

declaratory relief, declaring:

               The $ 2, 000, 000 deposited in the [ court registry] pursuant to
                WCS' s] " Reconventional Demand for Concursus[,]"      including
               the amounts sequestered by [ Oat], is found by the [ c] ourt to be
               rent as contemplated in that certain [ ALR held by Girod] ... and
               is, therefore, subject to the [ ALR] and security interest in favor
               of Girod and is security for the promissory note ... made and
               executed by [ Adams and Elite] in the original principal amount
               of $5, 100, 000. 00.


               The $ 2, 000, 000. 00 deposited in the [ court registry] is due and

               immediately payable to [ OAT] solely in its capacity as Trustee
               for [ Girod].


               IT IS FURTHER ORDERED that the clerk of [c] ourt transfer
        the $ 2, 000,000.00    deposited into the [ court registry] to OAT ....

               IT IS FURTHER ORDERED that portion of [OAT' s] Motion
        for Summary Judgment seeking [ a deficiency judgment] is deferred
        pending [ the Adams' defendants'] amended Reconvention Demand at
        which time, [ OAT] is hereby granted the right to re -urge its motion for

        summary judgment seeking a deficiency judgment.



               IT IS HEREBY ORDERED that this Judgment is a partial final
        judgment pursuant to [ La. C.C. P. art. 1915( B)] as there is no just reason
        for delay.

        On June 14, 20219 OAT filed multiple exceptions, including another exception

raising the objection of res judicata. On June 22, 2021, the Adams defendants filed

a " Notice of Intent to Appeal"       the May 27, 2021 judgment. Thereafter, the Adams

defendants filed a motion to grant a suspensive appeal, without bond.' OAT opposed


the Adams defendants'          motion, urging if the Adams defendants failed to post a

suspensive appeal bond by July 7,           2021, the appeal should be converted to a


devolutive appeal.




  See the Adams defendants' supplement to its writ application pending before this Court. By order
dated March 14, 2022, the writ application was referred to this panel. OAT Trustee, LLC, Solely
in Its Capacity as Trustee for Girod Titling Trust v. Elite Investment Group, LLC, Jason
Adams, and Worley Claims Services, LLC, 2021 CW 1551 ( La. App. 1st Cir. 3/ 14/ 2022)
unpublished action).

                                                9
       On July 13, 2021, the district court entered an order granting a suspensive

appeal to the Adams defendants; the order stated, in pertinent part:

               N] o   security bond ...       is required under [ La. C. C. P.        art.

       2124( B)( 2)], insofar as the sequestered fund of ... $ 2, 000, 000. 00 ...
       remains in custodia legis. The Clerk of Court is directed to prepare a
       certified copy of the record ..., together with his estimate of time and
       costs, including any costs for fund maintenance ... to be set by clerk."

       According to OAT' s appellee brief, two days later, the clerk of court sent a

check for the amount of the funds in the court registry to OAT' s counsel. OAT' s

counsel did not negotiate the check, and later returned the funds to the Clerk of

Court. 10 On August 9, 2021, the Clerk of Court estimated appeal costs and provided

notice to counsel "   that costs are due on or before August 29, 2021." The Adams


defendants paid these costs on August 26, 2021. Because the Adams defendants had


not posted any security or paid any costs by July 7, 2021, OAT filed a motion seeking

the dismissal of the suspensive appeal. Following a hearing, the district court signed

an October 20, 2021 judgment that granted OAT' s motion and converted the Adams

defendants' suspensive appeal to a devolutive appeal.


       On August 23, 2021, the district court heard OAT' s second exception raising

the exception of res judicata and other exceptions. On September 16, 2021,                    the


district court signed a judgment, which sustained the second exception of res judicata

and dismissed " Elite' s [ the Adams defendants']          reconventional demands against


Girod [ OAT] WITH PREJUDICE...." ( See supplement to writ application in 2022


CW 0299) The Adams defendants later filed a writ application, which challenged


the district court' s denial of its motion for new trial as to the granting ofthe exception

of res judicata. This court granted the writ in part for the limited purpose of


remanding the case to the district court with instructions to grant the Adams




to The district court also ordered the return of the funds to the Clerk of Court by judgment dated
September 16, 2021.
                                               10
defendants a devolutive appeal pursuant to the pleading that notified the district court
of their intention to seek writs. This court recognized that the district court' s


September 16, 2021 judgment is a final appealable judgment. This court further

stated that it considered the Adams defendants' request for review of the denial of a

motion for new trial as an appeal of the judgment on the merits because it was clear


they intended to appeal the merits of the case. OAT Trustee, LLC, Solely in its

Capacity as Trustee for Girod Titling Trust v. Elite Investment Group, LLC,

2022- 0299 ( La. App. 1 st Cir. 6/ 21/ 2022),         2022 WL 2230867."


        Pursuant to an application for supervisory review, the Adams defendants have

sought review of the district court' s October 20, 2021 judgment that converted the

Adams defendants' suspensive appeal to a devolutive appeal. 12 OAT Trustee, LLC,

Solely in Its Capacity as Trustee for Girod Titling Trust v. Elite Investment

Group, LLC, Jason Adams, and Worley Claims Services, LLC, 2021 CW 1551

La. App.      1st Cir. 3/ 14/ 2022). However, the Adams defendants filed an ex parte


motion for stay pending its application for supervisory writs, which the district court

granted on October 25, 2021.


        Pursuant to its appeal of the May 27, 2021 judgment, the Adams defendants

raise several assignments of error. 13




  It appears three subsequent judgments were also signed that addressed OAT' s second exception
of res judicata, two on September 29, 2021 and one on November 16, 2021. All dismissed the
defendants'   reconventional demands with prejudice. (          See R.p.    1154 and     1158).   Also see
supplement to 2022 CW 0299 writ application.)


12 Proposed language ordering the Clerk of Court to " issue the $ 2, 000,000.00 held in the registry
of the Court, with interest, to [ OAT]..." was struck from the judgment.


13 The Adams defendants urge the district court erred by: 1) entertaining OAT' s motion for
summary judgment absent a " list of legal elements" for summary judgment; 2) granting the partial
motion for summary judgment where the Adams defendants produced material countervailing
evidence in support of its affirmative defenses to the validity of the note and the ALR; 3) granting
OAT' s peremptory exception raising the objection of res judicata; 4) rendering interlocutory
rulings after signing the order granting the instant appeal; 5) " failing to address the [ clerk of court' s
distribution of $2, 000, 000. 00] to a party," entertaining post -divestiture matters reviewable under
the instant appeal, and by " failing to address Girod' s access to court in violation of statutory doing -
business laws."
                                                    11
                                              II.      ANALYSIS


                                              A.       The Appeal


                  1.          Partial Summary Judgment on the Main Demand

        At the outset, we note that appellate courts have the duty to examine subject

matter jurisdiction sua sponte, even when the parties do not raise the issue.


Advanced Leveling & Concrete Solutions v. Lathan Co.,                                  Inc., 2017- 1250 ( La.


App.    1st Cir. 12/ 20/ 18),          268 So. 3d 1044, 1046 ( en bane).                A partial summary

judgment rendered pursuant to La. C. C. P. art. 966( E) may be immediately appealed

during ongoing litigation only if it has been properly certified as final by the district

court. See La. C. C. P. art. 1915( A)(3) & (                 B); Belleview Estates, LLC v. Knoll &


Dufour Lands, LLC, 2019- 1394 ( La. App. 1st Cir. 9/ 21/ 20),                           315 So. 3d 252, 258.


Although the district court designated the May 27, 2021 partial summary judgment

as a final one pursuant to La. C. C. P.                      art.   1915( B)( 1),    that designation is not


determinative of this court' s jurisdiction. Rather, this court' s jurisdiction to decide

this appeal hinges on whether the certification was appropriate. Templet v. State ex


rel Department of Public Safety and Corrections, 2005- 1903 ( La. App. 1st Cir.

11/ 3/ 06), 951 So. 2d 182, 185.


        Historically, our courts have adopted and followed a policy against multiple

appeals and piecemeal litigation. Louisiana Code of Civil Procedure article 1915


attempts to strike a balance between the undesirability of piecemeal appeals and the

need for making review available at a time that best serves the needs of the parties.

R.J. Messinger, Inc. v. Rosenblum, 2004- 1664 (La. 3/ 2/ 05), 894 So. 2d 1113, 1122.


Thus, in considering whether a judgment is properly designated as final pursuant to

La.    C. C. P.        art.   1915( B)( 1),   a     court    must     take    into    consideration   judicial


administrative interests as well as the equities involved. Id. Because the district court




                                                            12
herein did not give reasons for the certification, this court must make a de novo

determination of whether the certification was proper. Id.


        The factors to be considered in determining whether a partial judgment should

be certified as appealable include: ( 1) the relationship between the adjudicated and

the unadjudicated claims; ( 2)     the possibility that the need for review might or might

not be mooted by future developments in the district court; ( 3) the possibility that

the reviewing court might be obliged to consider the same issue a second time; and

 4)   miscellaneous factors such as delay,          economic and solvency considerations,


shortening the time of trial, frivolity of competing claims, expense, and the like.

However, the overriding inquiry is whether there is no just reason for delay. R.J.
Messinger, Inc., 894 So. 2d at 1122- 1123.


        Applying these precepts, we find on de novo review that the partial summary

judgment before us on appeal was improperly certified as a final judgment pursuant

to La. C. C. P.   art.   1915( B)( 1).   In the instant case, the adjudicated and non -


adjudicated claims are very much intertwined; OAT seeks a declaration that it is

entitled to the sequestered funds under the ALR, but whether OAT is entitled to


collect the outstanding balance on the notes, i.e., a deficiency judgment, has not yet

been addressed by the district court. The need for review of at least some of the

issues presented in this appeal could be mooted by future developments in the district

court. The rendering of a final money judgment in favor of OAT and against the

Adams defendants would pretermit a determination regarding whether the funds in

the court registry should be specifically disbursed to OAT pursuant to the terms of

the ALR. Further, when the May 27, 2021 judgment was appealed, the Adams

defendants had raised numerous affirmative defenses in their answer to OAT' s


petition and although their reconventional demand was dismissed pursuant to OAT' s


first exception raising the objection of res judicata, the Adams defendants had been

                                               13
granted leave to amend its reconventional demand. Upon amendment, resolution of

the Adams defendants' affirmative defenses and reconventional demand could have

obviated the need for review of some or all of the issues currently raised on appeal.

Since the appeal of the May 27, 2021 judgment was granted, however, the Adams

defendants' reconventional demands have been dismissed pursuant to OAT' s second

exception raising the objection of res judicata, which has resulted in a September 16,

2021 final, appealable judgment. This court has instructed the district court to grant

the Adams defendants a devolutive appeal from that judgment. OAT Trustee, LLC,

Solely in its Capacity as Trustee for Girod Titling Trust, 2022- 0299. As such,

appellate review of the May 27, 2021 judgment at this juncture would not shorten

the time required for the district court to resolve the outstanding issues on OAT' s

main demand. 14 Similarly, if the judgment granting the objection of res judicata is

reversed on appeal, all claims contained in the reconventional demand would require


action in the district court that would necessitate a new judgment and another

possible appeal.




       Given the nature of the claims and the procedural posture of this case, we are


constrained to find that addressing the issues in the May 27, 2021 judgment at this

time would only promote piecemeal appeals, converse to principles of judicial


efficiency and economy. Accordingly, pursuant to our de novo review, we cannot

conclude that there is no just reason for delay. Therefore, the designation of finality

does not meet the Messinger requirements, and we dismiss the Adams defendants'


appeal of the partial summary judgment. The Adams defendants can seek appellate




14 The district court acknowledged in its partial summary judgment that OAT could re -urge its
motion for a deficiency judgment after resolution of the Adams defendants'           amended

reconventional demand.


                                             14
relief once a final judgment has been rendered on the main demand, and all issues

are properly before this court on appeal.

           Likewise, we find the Adams defendants' appeal should not be converted into

an application for supervisory writs. 15 While this court has the discretion to convert

an appeal to an application for supervisory writs, there are limitations on this

authority. In Herlitz, the Louisiana Supreme Court directed appellate courts to

consider an application for supervisory writs under their supervisory jurisdiction,

even though relief may be ultimately available to the applicant on appeal, when the

trial courtjudgment was arguably incorrect, a reversal would terminate the litigation,

and there was no dispute of fact to be resolved. Herlitz, 396 So.2d at 878; see also

4 C' s Land Corp., 332 So. 3d at 128. Here, a reversal of the district court' s judgment

would not terminate this litigation, in whole or in part, since the judgment at issue


does not resolve the entirety of the main demand; the district court did not address

whether OAT was entitled to collect "         remaining amount[ s] due"        under each note.




Therefore, the granting of a writ application will not terminate the litigation at this

time, and the parties have an adequate remedy by review on appeal after a final

judgment is rendered. Accordingly, we decline to convert the Adams' defendants'

appeal to an application for supervisory writs.

                 2) Res Judicata Ruling on the Reconventional Demand

           We next address the Adams defendants' attempt to appeal that portion of the


judgment that granted OAT' s exception raising the objection of res judicata and

granting the Adams' defendants fifteen days to amend their petition. A judgment

that permits an amendment within a given delay and does not dismiss the suit does




is Appellate courts have plenary power to exercise supervisory jurisdiction over lower courts and
may do so at any time, at their discretion. See La. Const. art. V, § §l0A and 16; 4 C' s Land Corp.
v. Columbia Gulf Transmission Co., 2021- 0121 ( La. App. 1st Cir. 10/ 21/ 21), 332 So. 3d 123,
127- 28.
                                                15
not constitute a final judgment. See La. C. C. P. arts. 1911, 1915, and 2083; Burniac

v.   Costner, 2018- 1709 ( La.    App.   1st Cir. 5/ 31/ 19),   277   So. 3d   1204,   1209;


Schroeder v. Bd. of Supervisors of LSU, 540 So.2d 380, 382 ( La. App. 1st Cir.
1989).


         Further, we decline to exercise our supervisory jurisdiction to review this

interlocutory ruling. A reversal of the district court' s judgment would not terminate

the reconventional demand in whole or in part.


                                  The Writ Application


         Pursuant to their writ application in 2021 CW 1551, the Adams defendants

seek review of the district court' s judgment that converted their suspensive appeal


to a devolutive appeal. Because we dismiss the appeal in its entirety, we dismiss this

writ application as moot.



                                   III. CONCLUSION


          For the above reasons, we dismiss this appeal and remand this matter to the


district court for further proceedings consistent with this opinion. We further decline


to exercise our supervisory jurisdiction to review the May 27, 2021 rulings of the

district court. The Adams defendants' writ application in 2021 CW 1551 is denied

as moot. The assessment of appeal costs is to await a final determination of this


matter.



         APPEAL     DISMISSED;      WRIT     APPLICATION          IN 2021       CW     1551


DENIED AS MOOT.




                                           16